t c memo united_states tax_court michael c hollen and joan l hollen petitioners v commissioner of internal revenue respondent docket no filed date paul f christoffers for petitioners lisa k hartnett for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year of dollar_figure and additions to tax under sec_6653 and sec_6661 of dollar_figure and dollar_figure respectively ’ after concessions ’ the issues for decision are whether petitioners were required to report and pay income_tax on a one-third distributive_share of partnership income from blue bird ranch partnership the partnership in and whether petitioners are liable for the additions to tax determined by respondent we resolve both issues in favor of respondent findings_of_fact some of the facts have been stipulated the stipulated facts are incorporated in our findings by this reference on the date the petition in this case was filed petitioners were married and resided in waterloo iowa michael c hollen petitioner is a dentist who during all relevant periods operated a professional dental practice through his professional ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent determined that petitioners had unreported taxable gain of dollar_figure representing percent of the partnership’s gain from the sale of the ranch property respondent now concedes that only one-third of the gain from the sale of the property in ie dollar_figure is allocable to petitioners petitioners concede that they received taxable_income of dollar_figure from hawkeye institute of technology dollar_figure from petitioner’s professional_corporation and dollar_figure of interest from the blue bird ranch partnership that was not reported on their federal_income_tax return for corporation michael c hollen d d s professional_corporation p c on date petitioners and two other married couples purchased a fruit and flower farm in san diego county california from hugh d and bonnie b lentz mr and mrs lentz the property was known as the blue bird ranch the ranch and was acquired for dollar_figure petitioners and the other purchasers executed a promissory note in the amount of the purchase_price and a deed_of_trust to secure payment of the note title to the ranch was conveyed to petitioners and the other purchasers as tenants in common on or about date petitioner and the other two husbands formed the partnership to operate and manage the ranch the wives did not participate in the partnership although the partners did not reduce their partnership_agreement to writing they orally agreed that each couple would contribute its one-third interest in the ranch to the partnership petitioner believed that title to the property had been transferred to the partnership until he was advised to the although petitioner testified that the wives were not partners whether or not the wives contributed capital to the partnership or were partners as a matter of law is not material to the decision we reach in this case consequently we do not make specific findings_of_fact regarding whether the wives were partners contrary by his attorney in in fact title to the property was never formally transferred to the partnership from the inception of the partnership in to the sale of the ranch in the partnership operated as if it owned the ranch the partnership paid the expenses of operating the ranch and claimed them as deductions on its federal partnership tax returns the partnership listed the ranch and all improvements thereon as assets on its partnership tax returns and depreciated the improvements petitioner signed each partnership tax_return the partnership was not profitable from to petitioners claimed flowthrough losses from the partnership totaling dollar_figure on their individual income_tax returns to keep the partnership afloat petitioner and one of the other partners made several additional capital contributions during this period finally in the partnership’s financial problems came to a head because mr and mrs lentz refused to modify the payment obligations under the promissory note and the deed_of_trust and threatened to foreclose on the ranch in date petitioners and the other two couples entered into a purchase and sale agreement in which they agreed to sell the ranch to cele and norma pou mr and mrs pou as consideration for the sale mr and mrs pou paid each couple dollar_figure and assumed the sellers' liability to mr and mrs lentz the sellers executed a grant deed conveying title to mr and mrs pou in date and the partnership dissolved thereafter on or about date the partnership filed its partnership return in which it recognized gain of dollar_figure from the sale of the ranch the partnership also issued to petitioner in his individual name a schedule_k-1 partner’s share of income credits deductions etc showing his distributive_share of partnership income which included a one- third share of the gain from the sale of the ranch the partnership’s return was prepared by the partnership’s accountant david evans and filed as its final return in date petitioners filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return requesting an extension of time to file their federal_income_tax return the form_4868 was prepared by petitioners’ accountant louis fettkether it reported an estimated_tax liability for of dollar_figure which petitioners paid with the extension request petitioners' estimated_tax the check was made payable to petitioners personally and not to the partnership or the p c however the payment was treated as a partnership_distribution on the partnership’s return and on the schedule_k-1 partner’s share of income credits deductions etc issued to petitioner liability was calculated using the information from petitioner’s schedule_k-1 in date petitioner filed his p c 's federal_income_tax return for the fiscal_year ended date this return was also prepared by mr fettkether it did not include any gain from the sale of the ranch or income from the partnership in date petitioner filed an amended corporate_income_tax return for the p c the amended_return was prepared by a different return preparer john henss it contained the following statement reason for amended_return on date it was the intent of michael c hollen to transfer to michael c hollen d d s p c certain investment_assets including an interest in bluebird ranch a partnership that partnership equity was in a deficit position it was the intent of the parties that michael c hollen would issue his note payable to michael c hollen d d s p c in an amount egual to the deficit in bluebird ranch which was assumed by michael c hollen d d s p c over the value of the other assets assumed by michael c hollen d d s p c due to a scrivener error the assumption of the bluebird ranch deficit was not recorded in the corporate records upon detection of said scrivener error the verbal agreement was confirmed and made a matter of record -at trial petitioner testified that he took steps to protect petitioners’ personal assets in the event that mr and mrs lentz foreclosed on the note and obtained a judgment against petitioners specifically petitioner claimed that in date petitioners transferred most of their personal assets to his p c in connection with the establishment of an employee_stock_ownership_plan esop although petitioner testified that continued no gain from the sale of the ranch or income from the partnership was reported on the amended_return also in date petitioners filed their federal_income_tax return this return was prepared by mr henss petitioners did not report any gain from the sale of the ranch or any partnership income on this return and did not make any disclosure with respect to either the sale of the ranch or the schedule_k-1 issued to petitioner instead on schedule d of their return petitioners reported a sale of petitioner's partnership_interest on date to the p c at a purchase_price equal to petitioner’s alleged adjusted_basis no gain_or_loss was realized on the purported sale petitioners reported taxable_income of dollar_figure total_tax of dollar_figure and an overpayment of dollar_figure in or respondent audited the partnership's tax_return for during the audit of the partnership continued his interest in the partnership and or the ranch was included in the transfer petitioner admitted that neither petitioner's partnership_interest nor any ownership_interest in the ranch was included on the original list of assets allegedly transferred to the p c no documentation regarding the alleged transfer to the p c was introduced into evidence at the trial petitioner testified that the failure to list his partnership_interest or any interest in the ranch was a scrivener's error and that the omission was later corrected the record is silent as to when this alleged amendment occurred respondent also audited the partnership’s tax_return continued return petitioner represented that the ranch was a partnership asset that petitioner was a partner in the partnership and that the sale of the ranch had been reported correctly on the partnership return relying on petitioner's representations and on the previously filed partnership returns respondent did not make any adjustments to the partnership's return respondent also audited petitioners' federal_income_tax return for upon completion of the audit respondent issued a notice_of_deficiency in which respondent disregarded the alleged transfer of petitioner’s partnership_interest to the p c and determined that petitioner was a partner when the ranch was sold in that petitioner was required to report his distributive_share of partnership income for and that petitioners were liable for additions to tax under sec_6653 and sec_6661 opinion petitioners make two arguments in an effort to avoid reporting and paying income_tax on petitioner’s distributive_share of partnership income first petitioners argue that although the partnership operated the ranch from to continued several years earlier petitioner participated in the audit but did not inform the auditing agent that the ranch was titled in the name of the individuals and not in the partnership's name petitioner explained this failure by claiming that he did not know title was held in the names of the individuals until the partners and their wives as individuals owned the ranch therefore petitioners contend that when the ranch was sold in petitioners and their cotenants were required to report the gain realized on the sale after taking into account their cost_basis in the property unreduced by depreciation claimed in prior years by the partnership ’ second petitioners argue that even if the partnership is deemed to have owned the ranch prior to its sale in petitioner’s interest in the partnership was transferred to the p c prior to the sale and petitioners are not individually liable for income_tax on any portion of the gain respondent urges us to reject petitioners’ arguments contending among other things that the duty_of_consistency binds the partnership and petitioners to their original reporting position---that the ranch was partnership property ‘we question the premise on which petitioner relies in making this argument petitioner assumes that if he can convince us that the ranch was not partnership property he can calculate the gain from the sale of the ranch in using his cost_basis unreduced by depreciation because in his capacity as the owner of the ranch he never claimed depreciation on the ranch sec_1016 requires that a taxpayer’s basis in property must be reduced by depreciation allowed_or_allowable even if petitioner did not claim depreciation with respect to the ranch petitioner’s basis in the ranch must still be reduced by the depreciation allowable under sec_167 if the requirements of sec_167 are met the duty_of_consistency the duty_of_consistency sometimes referred to as quasi- estoppel is an equitable doctrine that federal courts historically have applied in appropriate cases to prevent unfair tax gamesmanship 495_f2d_211 8th cir 105_tc_324 103_tc_525 affd 100_f3d_778 10th cir the duty_of_consistency doctrine is based on the theory that the taxpayer owes the commissioner the duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer’s own prior error or omission cluck v commissioner supra pincite it prevents a taxpayer from taking one position on one tax_return anda contrary position on a subsequent return after the limitations_period has run for the earlier year see id if the duty_of_consistency applies a taxpayer who is gaining federal tax benefits on the basis of a representation is estopped from taking a contrary return position in order to avoid taxes see id this case is appealable to the court_of_appeals for the bighth circuit in beltzer v united_states supra pincite the court_of_appeals for the eighth circuit held that a taxpayer is placed under a duty_of_consistency when the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made ina later year after the statute_of_limitations on assessments bars adjustments for the initial year id pincite see also lefever v commissioner supra pincite quoting beltzer v united_states supra because the duty_of_consistency is an affirmative defense respondent bears the burden of proving that it applies see rule a throughout the life of the partnership petitioner consistently represented to respondent that the ranch was partnership property petitioner did so by causing the partnership to file tax returns claiming depreciation_deductions with respect to the ranch and by asserting the ranch was partnership property during audits of the partnership’s federal_income_tax returns consistent with the partnership’s reporting position petitioners filed individual federal_income_tax returns for each of the taxable years through claiming petitioner’s distributive loss from the partnership the loss was calculated in part by deducting depreciation on ranch buildings and other improvements when petitioners filed their federal_income_tax return for however they changed their representation with respect to the ranch taking the position instead that the ranch was not partnership property and that the gain from the sale of the ranch was not income to them several years later during the audit of the partnership return petitioner failed to inform respondent that title to the ranch was held individually or that he had changed his prior reporting position that the ranch was partnership property these facts satisfy the three elements necessary to invoke the duty_of_consistency under beltzer v united_states supra first petitioner consistently represented that the ranch was partnership property from the filing of the first partnership return to the filing of the partnership’s final return that representation carried over to petitioner’s federal_income_tax returns for through second respondent acquiesced in and relied upon these representations to respondent’s detriment by allowing the period of limitations on assessment to run on petitioners’ income_tax returns without adjusting their distributive_share of partnership income and deductions see sec_6501 third petitioner now claims that his previous representations were in error and seeks to change the representation on his federal_income_tax return petitioners argue that the duty_of_consistency should not apply because they are innocent of any intentional wrongdoing they contend that they did not learn that title to the ranch was - - held individually until after the period of limitations had run this defense is without merit because the duty_of_consistency applies equally to a taxpayer who innocently misrepresents a fact in a time-barred year and one who misleads intentionally see beltzer v united_states supra pincite 72_tc_807 affd 656_f2d_483 9th cir petitioners also argue that the duty_of_consistency does not apply because whether they own a property interest for federal tax purposes is controlled by state law ’ we reject this argument determining whether the ranch was owned by the sin 54_tc_1691 affd 457_f2d_1 3d cir a case presenting similar facts we rejected the taxpayers’ arguments using a burden_of_proof analysis the taxpayers in demirjian like the taxpayers in this case claimed that they held title to certain real_property as tenants in common rather than as partners they had filed partnership tax returns and various correspondence which represented that the partnership owned the real_property although we did not apply the duty_of_consistency to resolve the case we analyzed the applicable burden_of_proof and concluded that the taxpayers had failed to demonstrate that the property in gquestion was not partnership property we held that the record shows that the taxpayers intended to and in fact did carry on their prior corporate venture in partnership form and that they operated the business property conveyed to them as partners petitioners have failed to prove otherwise id pincite8 here too the taxpayers have failed to prove otherwise id pincite see also 583_f2d_443 9th cir a taxpayer is estopped from denying that real_property is partnership property even though the property is held as a tenancy_in_common affg 65_tc_197 smith v commissioner tcmemo_1978_416 land was partnership property despite the fact that legal_title to the land was held as a tenancy_in_common petitioners alleged on brief that the partnership is a california partnership and that california law applies partners as individuals or by the partnership is simply not necessary to our decision regarding the duty_of_consistency the duty_of_consistency is an affirmative defense grounded in equity and is designed to prevent taxpayers from changing a tax- significant representation benefiting the taxpayer at a time when the commissioner is prevented by law from correcting the taxpayer’s tax reporting position based on that representation we need not decide whether the representation in question is true or false in order to decide whether petitioners are bound by the duty_of_consistency we need only decide if petitioners are attempting to change a representation for tax purposes after respondent has relied on that representation and the applicable_period of limitations has expired the duty_of_consistency applies even if the original representation is erroneous as long as respondent demonstrates that the three elements necessary to invoke the duty_of_consistency have been satisfied see 854_f2d_755 sth cir affg 87_tc_1087 in this case once we determine that the duty_of_consistency applies we no longer care who actually owned the ranch since for federal_income_tax purposes the duty_of_consistency requires petitioners to be bound by their prior representations regarding the ranch’s ownership for this reason we need not and do not decide who actually owned the ranch or whether state law applies in deciding that issue on these facts we hold that the duty_of_consistency applies and therefore petitioners are estopped from claiming that the ranch was not partnership property at the time of its sale in the alleged transfer of the partnership_interest to the p c in petitioners’ second argument assumes that the ranch was partnership property and focuses on whether petitioner was the owner of his partnership_interest for federal tax purposes when the ranch was sold in date petitioner claims that he transferred his partnership_interest to his professional_corporation in date and that his professional_corporation was required to report the distributive_share of income reflected on the schedule_k-1 issued to petitioner for petitioners cite 54_tc_40 affd 447_f2d_547 7th cir and baker v commissioner tcmemo_1991_ in support of their position their reliance on these cases is misplaced in evans the taxpayer transferred his partnership_interest to a corporation that he formed to operate his own business the transfer was pursuant to a detailed written assignment the corporation listed the partnership_interest as an asset of the corporation on its balance_sheet deposited all partnership income and reported the partnership’s income on the corporate tax returns several years later the partnership was severed and dissolved both the taxpayer and the corporation were parties to the dissolution agreement and the corporation reported all gain from the disposition of the partnership_interest we held on these facts that the corporation rather than the taxpayer was taxable on the gain from the sale of the partnership_interest in baker the taxpayer was a partner ina real_estate development partnership after he encountered financial problems he executed a series of promissory notes to a related corporation as part of an arrangement to sever his business ties with his partner the issue we resolved was whether the promissory notes provided additional basis in the taxpayer’s partnership_interest we held that they did both evans and baker are distinguishable from this case in each of those cases the taxpayer satisfactorily proved that the transaction in question actually occurred and that it had economic_substance in addition the taxpayers and related entities did not attempt to avoid a tax_liability that otherwise would have been owed by some taxpayer in the present case the p c failed to report any partnership income on its return or to list the partnership_interest as one of its assets other than petitioner’s self-serving testimony there is absolutely no evidence of the alleged transfer in the record petitioners did not introduce any contract assignment deed or contemporaneous written documentation to prove that the alleged transfer occurred we are not required to accept a taxpayer’s self-serving unverified and undocumented testimony and we decline to do so here see 87_tc_74 petitioners have failed to prove that petitioner transferred either his partnership_interest or petitioners’ alleged ownership_interest in the ranch property to his p c prior to the sale of the ranch in date we hold therefore that the ranch was partnership property at the time of its sale in date that the gain from the sale of the ranch was properly included in calculating the partnership’s income for and that petitioner was required to report his distributive_share of partnership income for in accordance with the schedule_k-1 issued to him in view of our conclusions it is not necessary on brief petitioners for the first time claim that the p c reported gain from the sale of the ranch on its federal_income_tax return for fye date petitioners failed to introduce this return into evidence at trial or to produce any evidence that would corroborate this assertion we conclude on this record therefore that petitioners have failed to prove that the p c reported any gain from the sale of the ranch to determine what the basis of the ranch would be in the hands of either petitioners or the p c additions to tax in the notice_of_deficiency respondent determined that petitioners are liable for additions to tax for negligence under sec_6653 and for substantial_understatement_of_income_tax under sec_6661 for sec_6653 provides that if any part of an underpayment_of_tax is due to negligence or disregard of rules or regulations an amount equal to percent of the underpayment shall be added to the tax for purposes of sec_6653 negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 the taxpayer has the burden of proving that respondent’s determination is erroneous see rule a 58_tc_757 petitioners assert that their actions were not negligent they argue that they were relying on the advice of their accountants in determining what to report as income while it is true that a taxpayer may avoid liability for the addition_to_tax under sec_6653 if reasonable reliance in good_faith ona competent and experienced return preparer is shown reliance on professional advice standing alone is not an absolute defense to negligence see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 498_us_1066 rather it is a factor to be considered see freytag v commissioner supra in order to claim that he reasonably relied in good_faith on a competent and experienced return preparer a taxpayer must demonstrate that he supplied all necessary information to the preparer and the incorrect return was a result of the preparer’s mistakes see 94_tc_473 citing 59_tc_473 petitioners have failed to prove that they supplied all necessary information to their return preparer that the advice they claimed to have received from their return preparer mr henss was reasonable or that they relied on the advice in good_faith the partnership’s accountant prepared the partnership tax_return for in a manner consistent with prior years’ returns and included on the partnership return gain from the sale of the ranch schedules k-1 consistent with the partnership’s return were issued to petitioner and the other partners petitioners’ regular accountant mr fettkether estimated petitioners’ federal_income_tax liability for by taking into account the information from the schedule_k-1 and prepared form_4868 which petitioners signed and filed petitioners offered no evidence regarding whether they informed mr henss when they hired him to prepare their income_tax return that the partnership and its partners consistently had claimed the ranch as partnership property or whether mr henss did any analysis whatsoever regarding a taxpayer’s duty_of_consistency even if petitioner or his adviser had performed any credible analysis of the relevant facts and law the failure of both petitioner and his p c to report the income shown on petitioner’s schedule_k-1 undercuts any argument that petitioner and his adviser acted reasonably under the circumstances on this record we conclude that petitioner was negligent in attempting to avoid paying income_tax on petitioner’s share of partnership income petitioners have failed to prove their position was reasonable under the circumstances or that they had reasonable_cause for their failure to report petitioner’s distributive_share of partnership income petitioners also are liable for the addition_to_tax for substantial_understatement of their tax_liability authorized by sec_6661 sec_6661 in effect for returns due in provides that if there is a substantial_understatement_of_income_tax for any taxable_year an amount equal to percent of the underpayment attributable to such understatement must be added to the tax for purposes of sec_6661 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year in issue or dollar_figure see sec_6661 b a in cases not involving tax_shelters the addition_to_tax under sec_6661 is mandatory if there is a substantial_understatement_of_income_tax as defined by sec_6661 b unless and to the extent that the taxpayer has substantial_authority for the tax treatment of the disputed item or the relevant facts affecting the tax treatment of the disputed item are adequately disclosed within the meaning of sec_6661 b b see sec_6661 b although petitioners attempted to show that certain case law supported their positions petitioners failed to research or analyze their obligation to file consistently with prior returns in addition they failed to introduce any evidence showing that they or their return preparer did any investigation of petitioners’ tax reporting obligations prior to filing their income_tax return and they failed to make a disclosure within the meaning of sec_6661 b b for all of these reasons therefore we hold that petitioners have failed to carry their burden_of_proof with respect to the addition_to_tax under sec_6661 if the recomputed deficiency under rule attributable to respondent’s determinations and the parties’ concessions in this case satisfies the definition of substantial_understatement under sec_6661 petitioners will be liable for the addition_to_tax under sec_6661 we have considered carefully all remaining arguments made by petitioners for a result contrary to that expressed herein including arguments involving documents not in the record and to the extent not discussed above we find them to be irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
